Exhibit 10.b


SERVICING AGREEMENT

        THIS SERVICING AGREEMENT (this “Agreement”) is made as of July 15, 2003,
by and among SKYWORKS SOLUTIONS, INC., a Delaware corporation (“Skyworks” or
“Servicer”), and SKYWORKS USA, INC., a Delaware corporation (“Purchaser”).

A.

Skyworks and Purchaser have entered into the Purchase Agreement, pursuant to
which Seller has agreed to sell, and Purchaser has agreed to purchase, from time
to time, certain of Seller’s Accounts Receivable (as more fully defined below,
the “Purchased Receivables”).


B.

Purchaser desires to have Servicer administer and service the Purchased
Receivables commencing on the Closing Date until the Program Termination Date,
and Servicer desires to so administer and service the Purchased Receivables, all
pursuant to the terms and conditions of this Agreement.


C.

In the Purchase Agreement, Purchaser and Seller (i) have acknowledged that
certain, but not necessarily all, of the Accounts Receivable from time to time
owing by a given Account Debtor may be sold to Purchaser and that each such
Account Debtor may experience confusion at a given time over to whom it should
make payment on such Accounts Receivable and (ii) have agreed that, to mitigate
this risk of confusion and the associated delay in collecting such Accounts
Receivable (both Purchased Receivables and Unsold Receivables), Seller may
direct those Account Debtors who have been pre-approved by the Underwriter and
whose Accounts Receivable are nominally eligible for purchase by Purchaser to
make payment on Unsold Receivables to the Lockbox. Purchaser and Servicer desire
to establish the terms and conditions of Servicer’s obligations with respect to
the payment of collections on such Unsold Receivables to Seller.


                NOW, THEREFORE, in consideration of the mutual promises and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Servicer and Purchaser
agree as follows:

ARTICLE I
DEFINITIONS

                1.01         Certain Definitions.     In addition to terms which
may be defined elsewhere herein, capitalized terms contained in this Agreement
have the meanings specified in Section 1.01 of that certain Credit and Security
Agreement dated as of the same date hereof, by and between Wachovia Bank,
National Association, and Purchaser, as the same may be amended, restated,
supplemented, or modified from time to time.

ARTICLE II
SERVICES AND PROCEDURES

                2.01         Services.

                (a)     Subject to the terms of this Agreement and commencing on
the Closing Date, Servicer shall provide, using the same degree of skill and
attention that Servicer has exercised with respect to its Accounts Receivable
prior to the date hereof and, except as otherwise expressly noted herein, in all
material respects in accordance with the Policy and the policies and procedures
delivered to Lender on or about the Closing Date (as the same may be amended
from time to time as provided herein, the “Policies and Procedures”), all of the
services with respect to the Purchased Receivables as Skyworks provided with
respect to its own Accounts Receivable immediately prior to the date hereof and
as otherwise provided herein, including, without limitation, the servicing,
processing, collection, and administration of the Purchased Receivables and the
services specified in Exhibit A (collectively, the “Services”).

                (b)     Servicer acknowledges and agrees that certain
collections on Unsold Receivables may be directed to the Lockbox (for purposes
of mitigating Account Debtor confusion over to whom such Account Debtors should
direct payment). Servicer and Purchaser agree that all items of payment or other
collections on Unsold Receivables received into the Lockbox will be endorsed
over to Purchaser and deposited in the Purchaser’s Account and, on each
Settlement Date, such items of payment or other collections will be paid over to
Seller, in full, in accordance with Seller’s lawful instructions provided from
time to time to Purchaser, Servicer, and Lender, to the extent such items of
payment or other collections (i) have been reasonably identified as payment on
an Unsold Receivable and (ii) have cleared the customary bank collection process
for payments of like kind. In the event any collections received in the Lockbox
are not identifiable as to any given Account Receivable, Servicer shall maintain
such collections in the Purchaser’s Account until such time as Purchaser and
Seller have agreed on the identity of the Account Receivable to which such
collections relate, and, on the following Settlement Date, such collections will
be paid over to the Obligee related thereto. Servicer agrees to cooperate with
Purchaser and Seller in identifying the Person to whom any such collections
should be paid and shall promptly forward to Seller any notices, writings, or
other information actually received by Servicer with respect to any Unsold
Receivable; provided, however, that Servicer is not under any obligation
whatsoever to enforce payment or collection of any Unsold Receivable and that
Servicer has no duty or obligation with respect to any Unsold Receivable other
than as expressly set forth in this Section 2.01. Moreover, Servicer agrees that
it will not take any action with respect to any Unsold Receivable (other than as
expressly set forth herein) without Seller’s consent. If requested by Purchaser,
Servicer will make its books and records reasonably available to Seller from
time to time for purposes of ensuring Servicer’s compliance with the terms of
this Agreement and the Servicer’s proper direction of collections received in
the Lockbox and Purchaser’s Account.

                2.02         Policies and Procedures.     Servicer shall
specifically identify, and provide access to, those of Servicer’s manuals and
records in which the Policies and Procedures are codified or documented and
permit inspection of the same by Purchaser, Lender, and Underwriter or as
required by law or regulatory authorities. Servicer shall provide copies of
specific Policies or Procedures applicable to the Purchased Receivables on or
prior to the Closing Date, and thereafter as Purchaser reasonably requests.

                2.03         Access to Premises.     During the term of this
Agreement, Servicer will, during normal business hours and upon reasonable prior
notice (except that during the existence of an Event of Default or a Servicing
Agreement Event of Default, no such notice shall be required), provide Purchaser
(or its designee) with access (a) to the location where the Services are being
performed; (b) to those of Servicer’s employees providing Services; and (c) to
all facilities, data, applicable software, records, files and Books and Records
relating to the Purchased Receivables and their Related Rights and Property, for
the purpose of monitoring compliance with this Agreement.

                2.04         Collection of Purchased Receivables.     Except as
specifically provided in this Agreement, Servicer shall undertake on Purchaser’s
behalf to collect all payments of Purchased Receivables in accordance with the
Policies and Procedures and the Services. Servicer shall not have the power and
authority to permit or agree to any Deduction without the Purchaser’s prior
consent. Servicer shall cause all Account Debtors of the Purchased Receivables
to remit their payment on the Purchased Receivables to the Lockbox.

                2.05         Ownership of Accounts.     Purchaser shall be the
owner and holder of all Purchased Receivables and their Related Rights and
Property and shall have all rights, powers, and privileges with respect thereto
as such owner and holder. Servicer acknowledges and agrees that it has (i) no
right, title, or interest in or to the Purchased Receivables, their Related
Rights and Property, outstanding balances on the Purchased Receivables, or
payments made by Account Debtors with respect to the Purchased Receivables, and
(ii) no right, privilege, or power to establish or modify any terms or
conditions of the Underlying Contract or other instruments relating to the
Purchased Receivables. From the Closing Date through the Program Termination
Date, Servicer shall maintain all information relating to the Purchased
Receivables in a format that will allow Servicer to segregate, and Servicer
shall segregate, the Purchased Receivables from other Accounts Receivable that
Servicer, either in its capacity as Servicer or as Skyworks, as applicable, may
be servicing, so that access to such information is readily available and each
Purchased Receivable is segregated, clearly marked, and readily identified as
being segregated, from other of the Servicer’s Accounts Receivable.

                2.06         Compliance With Laws; Notice of Litigation.
    Servicer shall provide all Services in compliance with applicable
international, federal, and local laws and regulations. Servicer shall promptly
advise Purchaser in writing of any actual or threatened litigation or regulatory
investigation of which it has knowledge and which relates to the Purchased
Receivables, their Related Rights and Property, or the Program Documents.

                2.07         Maintenance of Business and Personnel.
    Throughout the term hereof, Servicer shall preserve its business
organization and business (as conducted on the Closing Date) and keep available
the equipment, facilities, and work force of personnel of a quality and quantity
capable of rendering Services in accordance with the Policies and Procedures and
at a level of quality comparable to the services it currently provides with
respect to the collection of its Accounts Receivable. Without the prior written
approval of Purchaser and Lender, Servicer may not outsource all or any portion
of the Services other than with respect to the Lockbox.

                2.08         Bankrupt Account Debtors; Notice of Payment Issues.
    Upon receipt by Servicer of a petition filed in bankruptcy by an Account
Debtor of a Purchased Receivable, Servicer shall (i) promptly notify Purchaser
and Lender of the petition; (ii) promptly forward copy of such petition to
Purchaser and Lender; (iii) promptly submit a claim under the Policy and fully
and diligently cooperate with Underwriter in all matters relating to the
prosecution of that claim; and (iv) if such claim is not paid by Underwriter,
fully and diligently assist Purchaser in connection with the continued
prosecution of the claim, including, without limitation, any re-submission of
the claim, or any appeal of denial of coverage under the Policy, or assisting
Purchaser in filing suit over Underwriter’s denial of coverage. Servicer shall
promptly forward to Lender, Purchaser, and Seller all notices relating to a
Purchased Receivable which Servicer receives and which in any way implicate the
corresponding Account Debtor’s willingness or ability to pay on such Purchased
Receivable.

                2.09         Negative Covenants.

                (a)     Legal Action.     Servicer shall not initiate any
litigation with respect to collection of any Purchased Receivable without prior
approval of the Purchaser, Lender, and Underwriter, and Purchaser shall be
responsible for paying the related expenses of such action.

                (b)     Other Action.     Subject to Section 2.09(a), Servicer
shall not take any action or fail to take any action under this Agreement with
respect to the Purchased Receivables which could reasonably be expected to
impair any rights of Lender, Purchaser, or Underwriter in and to such Purchased
Receivable and their Related Rights and Property and such Persons’ respective
rights under the Policy, and Servicer shall not amend, terminate, or otherwise
modify or prejudice any of Purchaser’s rights with respect to any terms or
conditions of any Purchased Receivable or its related Underlying Contract
without Purchaser’s, Lender’s, and Underwriter’s prior written consent. Servicer
shall promptly correct any errors that become known to Servicer with respect to
any aspect of the servicing of the Purchased Receivables and shall notify
Purchaser, Lender, and Underwriter immediately in writing of any material
errors, including, without limitation, errors that may have occurred prior to
the Closing Date.

                (c)     Change in Policies and Procedures.     During the term
hereof, Servicer shall not make any change in the Policies and Procedures
without Purchaser’s, Lender’s, and Underwriter’s written consent, which consent
shall not be unreasonably withheld or delayed.

                (d)     Chief Executive Office.     Servicer will not change its
chief executive office, its state of organization, or the location where it
maintains its Books and Records (each as stated in Section 5.01(e), below)
without the prior written consent of Purchaser and Lender.

                2.10        Affirmative Covenants.   Servicer hereby covenants
and agrees that:

                (a)     Servicer shall continue to use throughout the term of
this Agreement the contingency procedures which were delivered to Lender on or
about the Closing Date, including but not limited to contingency procedures for
data processing, telecommunications, payment processing, and off-site
maintenance and retention of Purchased Receivables and their related Books and
Records.

                (b)     Servicer shall directly provide all Services related to
the Purchased Receivables pursuant to systems, software, and applications used
by Servicer. Other than (i) the agreements regarding the Lockbox and (ii) any
licensing or use agreements relating to any software used by Servicer in the
performance of its duties hereunder, Servicer has no agreements, contracts, or
other understandings or arrangements with any third party relating to the
administration or collection of its Accounts Receivable or the Purchased
Receivables.

ARTICLE III
FEES, PAYMENTS AND SETTLEMENT

                3.01         Servicing Fees.    In consideration for the
performance of Services in accordance herewith, Purchaser shall pay to Servicer
a weekly servicing fee (“Servicing Fee”), payable on each Settlement Date, in an
amount equal to 0.75% (on a per annum basis, based on an assumed year of 360
days for the actual number of days elapsed) of the average outstanding balance
of all Purchased Receivables during the Settlement Period ending on such
Settlement Date.

                3.02         Settlement.     Servicer shall prepare and deliver
to Purchaser and Lender (and to Underwriter upon its reasonable request), in
respect of each Settlement Period, a fully completed and executed report, in
form substantially similar to Exhibit B, attached hereto and made a part hereof,
certified by a Senior Officer of Servicer (each, an “IRPF Receivables Report”),
with the following information (provided, however, that any information required
below which is also required to be reported on the form of Settlement Report
need not be reported in the IRPF Receivables Report, unless Purchaser or Lender
shall make a reasonable request to the contrary):

                (a)     each of the Purchased Receivables which were purchased
prior to the date of such IRPF Receivables Report and remain Purchased
Receivables as of such date, their respective Uncollected Values, their
respective due dates, invoice number, Borrowing Base value, and any Deductions,
and collections on such Deductions, which may have been granted or received on
such Purchased Receivables;

                (b)     the aging of each Purchased Receivable;

                (c)     each of the Purchased Receivables which became
Discharged Receivables or Recourse Receivables during the Settlement Period
ending on such Settlement Date and their respective Uncollected Values;

                (d)     all collections, Policy Proceeds, and payments received
on account of any Purchased Receivable, Recourse Receivable, Discharged
Receivable, or Unsold Receivable received during the Settlement Period ending on
such Settlement Date;

                (e)     the outstanding principal balance and accrued, but
unpaid interest on the Subordinated Note, as of the opening of the Settlement
Date and after giving effect to all payments required to be paid on such
Subordinated Note and interest on such Settlement Date;

                (f)     the amount of any insurance premiums which are due and
payable or which have accrued but are not yet payable;

                (g)     the amount of any Lockbox fees which are due and payable
as of such Settlement Date;

                (h)     a detailed accounting of any modifications or
adjustments which have been, or are required to be, made with respect to any
prior IRPF Receivables Reports; and

                (i)     the amount of any Commitment Fee required to be paid by
Purchaser for the Settlement Period ending on such Settlement Date.

Each IRPF Receivables Report shall be delivered no later than 1:00 P.M.
(Philadelphia, Pennsylvania, time) on each Preparation Date and shall be
accompanied by copies of all supporting documentation and such additional
back-up information as Purchaser, Lender, or Underwriter shall reasonably
request and is reasonably available to Servicer; provided that such IRPF
Receivables Report shall be delivered to Underwriter only if it has requested
such delivery. Servicer shall also assist Purchaser in preparing those
Settlement Reports which it is required to submit under the Credit Agreement and
shall deliver to Purchaser or Lender such other reports as Purchaser or Lender
may reasonably request from time to time. The requirements of this Section are
subject to change as mutually agreed among Purchaser, Skyworks, Servicer, and
Lender, pending further review and familiarity with the Servicer’s accounting
operation.

                3.03         Collections.     Servicer agrees that all
collections received by Servicer on account of the Purchased Receivables will be
deemed to be held in trust for Purchaser and will be deposited in the
Purchaser’s Account no later than the Business Day next following the date such
collections were received. Servicer agrees that all collections received by
Servicer on account of any Unsold Receivables will be deemed to be held in trust
for Seller and will be deposited in the Purchaser’s Account no later than the
Business Day next following the date such collections were received, pending
payment over to Seller on the next Settlement Date in accordance with the terms
of the Program Documents.

                3.04         Funds Received by Servicer After Program
Termination Date.     After the Program Termination Date, Servicer shall within
three Business Days after receipt, forward, or cause to be forwarded, to the
Lockbox or the Purchaser’s Account all funds received by or credited to Servicer
related to the Purchased Receivables and all correspondence received by Servicer
which relates directly or indirectly to the Purchased Receivables. In the event
Purchaser receives funds or correspondence relating to any Account Receivable
which is not a Purchased Receivable, Purchaser shall within three Business Days
after receipt, forward, or cause to be forwarded, to Servicer all such funds and
correspondence. The obligation to transmit funds shall survive termination of
this Agreement. Servicer hereby appoints and empowers Purchaser as its true and
lawful attorney-in-fact solely to endorse any check or instrument made payable
to Servicer and submitted as payment on any Purchased Receivable.

ARTICLE IV
TERM AND TERMINATION

                4.01         Term and Termination.

                (a)     Term.     Except as otherwise provided herein, this
Agreement shall commence on the Closing Date and shall continue in full force
and effect until the Program Termination Date, with the parties acknowledging
that any extension or termination of the Program Termination Date by Purchaser
and Lender in accordance with the Credit Agreement shall cause a corresponding
extension or termination of the term of this Agreement. The termination of this
Agreement shall not terminate, affect, or impair any rights, obligations, or
liabilities of either party hereto which may accrue prior to such termination or
which, under the terms of this Agreement, continue after the Program Termination
Date.

                (b)     Early Termination.     This Agreement may be terminated,
reserving all other remedies and rights hereunder in whole or in part, by (i)
either party upon the occurrence of a Servicing Agreement Event of Default
caused by the other party and (ii) Purchaser upon the occurrence of an Event of
Default under the Credit Agreement; provided that, in either case, no
termination of this Agreement shall be effective until Lender shall have
received written notice of such intent to terminate and shall have consented to
such termination, which consent shall not be delayed beyond that time required
for Purchaser and Lender to engage the services of a successor Servicer.

                (c)     For purposes of this Agreement, a “Servicing Agreement
Event of Default” shall mean the occurrence of any one or more of the following
events:

                        (i)     a party fails to make a payment in accordance
with Article III (other than pursuant to a bona fide dispute over the amount
which is payable) when such payment becomes due and payable and such failure
continues for a period of three Business Days; or

                        (ii)     a party defaults in the performance of any of
its other duties or obligations under this Agreement and such default is not
cured within fifteen days from the date of notice of such default from the other
party; or

                        (iii)     the filing of any petition in bankruptcy or
for reorganization or debt consolidation under the federal bankruptcy laws or
under any comparable law by or against a party, or upon the making of an
assignment by a party of its assets for the benefit of creditors, or upon the
application of a party for the appointment of a receiver or trustee of its
assets; or

                        (iv)     any representation or warranty made by a party
herein is determined to have been false in any material respect when made.

        (d)     Servicer agrees that Lender may, but shall have no obligation to
do so, cure any Servicing Agreement Event of Default where Purchaser is the
defaulting party.

        (e)     The Servicer and Purchaser agree that, if Lender, in the
exercise of its commercially reasonable judgment, determines that the Services
are not being provided according to the standards set forth herein (regardless
of whether any Servicing Agreement Event of Default then has occurred or is
continuing) or that an event or series of events occurs which has a reasonable
likelihood of preventing Servicer from providing the Services in the manner
required herein, Lender may, by notice to both Purchaser and Servicer and after
consultation with each of them, remove Servicer and, by mutual agreement with
Purchaser, appoint a successor Servicer. In any event, any replacement Servicer
must be reasonably satisfactory to Lender.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

                5.01         Representations and Warranties of Servicer.    
Servicer represents and warrants to Purchaser as follows:

        (a)     Organization.     Servicer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.

        (b)     Capacity; Authority; Validity.     Servicer has all necessary
power and authority to enter into this Agreement and to perform all of the
obligations to be performed by it under this Agreement. This Agreement and the
performance by Servicer of its obligations hereunder have been duly and validly
authorized by all necessary corporate action of Servicer, and this Agreement has
been duly executed and delivered by Servicer and, assuming the due
authorization, execution, and delivery thereof by Purchaser, constitutes the
valid and binding obligation of Servicer, enforceable against Servicer in
accordance with its terms.

        (c)     Conflicts; Defaults; Etc.     Neither the execution and delivery
of this Agreement by Servicer nor the performance by Servicer of its obligations
hereunder will (i) conflict with, result in the breach of, constitute an event
which would, or with the lapse of time or action by a third party or both would,
result in a default under, or accelerate the performance required by, the terms
of any contract, instrument, agreement, or commitment to which Servicer is a
party or by which it is bound, (ii) violate the articles of incorporation or
by-laws, or any other equivalent organizational document, of Servicer, (iii)
result in the creation of any Lien, upon any of Servicer’s or Skywork’s assets
other than Permitted Encumbrances, (iv) require any consent or approval under
any judgment, order, writ, decree, permit or license, to which Servicer is a
party or bound, or to which Servicer or any of its assets are subject.

        (d)     Consents.     No consent, authorization or approval of, or
exemption by, or filing with, any Governmental Body or any other Person is
required to be obtained by Servicer in connection with the execution and
delivery by Servicer of this Agreement or Servicer’s performance of its
obligations hereunder.

        (e)     Chief Executive Office; Filing Data.     Servicer’s federal
taxpayer identification number is 04-2302115 and its organizational
identification number is 0588101. Servicer’s chief executive office is located
at 20 Sylvan Road, Woburn, MA 01801, and all of Servicer’s Books and Records
relating to the Purchased Receivables are kept at such location. Servicer is
organized under the laws of the State of Delaware and its exact legal name is:
SKYWORKS SOLUTIONS, INC.

                5.02         Representations and Warranties of Purchaser.     
Purchaser represents and warrants to Servicer as follows:

        (a)     Organization.     Purchaser is a corporation, validly existing,
and in good standing under the laws of the State of Delaware.

        (b)     Capacity; Authority; Validity.     Purchaser has all necessary
power and authority to enter into this Agreement and to perform all of the
obligations to be performed by it under this Agreement. This Agreement and the
performance by Purchaser of its obligations hereunder have been duly and validly
authorized by all necessary corporate action of Purchaser, and this Agreement
has been duly executed and delivered by Purchaser, and, assuming the due
authorization, execution and delivery thereof by Servicer, constitutes the valid
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms.

        (c)     Conflicts; Defaults; Etc.     Neither the execution and delivery
of this Agreement by Purchaser nor the performance by Purchaser of its
obligations hereunder will (i) conflict with, result in the breach of,
constitute an event which would, or with the lapse of time or action by a third
party or both would, result in a default under, or accelerate the performance
required by, the terms of any contract, instrument, agreement, or commitment to
which Purchaser is a party or by which it is bound, (ii) violate the articles of
incorporation or bylaws, or any other equivalent organizational document, of
Purchaser, (iii) result in the creation of any Lien upon any of Purchaser’s
assets other than Permitted Encumbrances, or (iv) require any consent or
approval under any judgment, order, writ, decree, permit or license, to which
Purchaser is a party or bound, or to which Purchaser or any of its assets are
subject.

        (d)     Consents.     No consent, authorization or approval of, or
exemption by, or filing with, any Governmental Body or any other Person is
required to be obtained by Purchaser in connection with the execution and
delivery by Purchaser of this Agreement or Purchaser’s performance of its
obligations hereunder.

ARTICLE VI
INDEMNIFICATION

        6.01         Servicer’s Indemnification Obligations.     Servicer shall
be liable to and shall indemnify, defend, and hold each of Purchaser, Lender,
and Underwriter and their respective officers, directors, employees,
subcontractors and permitted assigns, harmless from and against any and all
Losses arising from or relating to (i) breach by Servicer of any representation,
warranty, or covenant of Servicer hereunder, (ii) failure by Servicer to perform
its obligations hereunder; (iii) the failure by Servicer or its agents,
directors, officers, servants, or employees to comply with any international,
federal, state, or local law or regulation; (iv) any other act, omission, or
misrepresentation by Servicer or its agents, directors, officers, servants or
employees with respect to any Purchased Receivables, the Policies and
Procedures, or the Services.

        6.02         Survival of Indemnification Obligations.     The
obligations of the parties set forth in this Article 6 shall survive the Program
Termination Date.

ARTICLE VII
MISCELLANEOUS

        7.01         Cooperation.     Purchaser shall furnish or cause to be
furnished to Servicer all powers of attorney and other documents necessary or
appropriate to enable Servicer to carry out its servicing duties hereunder. Each
party shall provide such reasonable cooperation and assistance to the other
party as may be necessary to enable Servicer to perform the servicing
obligations hereunder and to enable Purchaser to monitor the Purchased
Receivables and the servicing obligations of Servicer.

        7.02         Notices.     Except as otherwise provided in this
Agreement, all notices permitted or required by this Agreement shall be in
writing and shall be deemed to have been duly given (a) upon personal delivery
(whether by messenger, overnight delivery, telegram, or otherwise), (b) upon
facsimile transmission (receipt of which has been orally confirmed by the
recipient), or (c) three Business Days after deposit, postage prepaid, in the
United States mail, if sent by certified or registered mail, return receipt
requested, and addressed:

If to Purchaser, to:

         Skyworks USA, Inc.
         103 Foulk Road
         Suite 202
         Wilmington, Delaware 19803
         Attn: Robert A. Sagedy, Jr.
                  Vice President-Administrativ
         Fax: 302-652-8667
         Confirmation: 302-656-1950

with copies to:

Wachovia Bank, National Association
One South Broad Street
Philadelphia, Pennsylvania 19107
Attn: Alison Price, Structured Trade Finance
Fax: 267-321-6600
Confirmation: 267-321-6550

Skyworks Solutions, Inc.
20 Sylvan Road
Woburn, Massachusetts 01801
Attn: Paul E. Vincent
Fax: 781-376-3310
Confirmation: 781-376-3030

Skyworks Solutions, Inc.
5221 California Avenue
Irvine, California 92612
Attn: Daniel N. Yannuzzi
Fax: 949-231-3206
Confirmation: 949-231-3200

If to Servicer, to:

Skyworks Solutions, Inc.
20 Sylvan Road
Woburn, Massachusetts 01801
Attn: Paul E. Vincent
Fax: 781-376-3310
Confirmation: 781-376-3030



            with a copy to:

            Wachovia Bank, National Association (at the address shown above);

  Skyworks Solutions (to the attention of Paul E. Vincent at the address shown
above; which copy of notice is not required, so long as Skyworks continues to
serve as Servicer); and

  Skyworks Solutions (to the attention of Daniel N. Yunnuzzi at the address
shown above)

or in accordance with such other address information as the party to receive
notice (or copy
thereof) may provide in writing to the other party in accordance with the above
notice provisions.
Any notice given by any other method will be deemed to have been duly given upon
receipt thereof.

        7.03         Assignment.

        (a)     The rights of any party under this Agreement shall not be
assigned or transferred by any party without the prior written approval of the
other party hereto and Lender; provided, however, that the parties hereto
acknowledge and agree that:

                (i)     Purchaser intends (A) to finance, in part, its purchase
of the Purchased Receivables through extensions of credit from Lender and (B) to
insure the collection of such Purchased Receivables under the Policy;

                (ii)     Purchaser may assign its rights under this Agreement,
each other Program Document, and the Purchased Receivables to Lender in
connection with such financing; and

                (iii)     to the extent a Purchased Receivable is paid under the
Policy, Purchaser may assign its rights under this Agreement, each other Program
Document, and each Purchased Receivable so paid to Underwriter, to the extent
such rights affect, or are related to, such Purchased Receivables.

        (b)     During the continuation of any Default or Event of Default,
Servicer agrees that Lender shall have all the rights (but none of the
obligations) of Purchaser hereunder, to the same extent as Purchaser, and that
Servicer shall continue to perform its obligations hereunder for the benefit of
Lender until the Program Termination Date, unless Servicer is otherwise released
from its obligation to perform in accordance with this Agreement.

        (c)     Servicer agrees that Lender and Underwriter are third-party
beneficiaries to this Agreement (each to the extent described in this Section
7.03) and shall be entitled to and have standing to enforce the rights of
Purchaser hereunder. Any attempt by any party to assign or transfer this
Agreement contrary to the terms and conditions of this section shall be null and
void.

        7.04         Severability.     If any provision or portion thereof of
this Agreement is held invalid, illegal, void, or unenforceable by reason of any
rule of law, administrative or judicial provision, or public policy, such
provision shall be ineffective only to the extent invalid, illegal, void, or
unenforceable, and the remainder of such provision and all other provisions of
this Agreement shall nevertheless remain in full force and effect.

        7.05         Entire Agreement; Amendments.     This Agreement, together
with the Exhibits and Schedules hereto, constitute the entire agreement between
the Servicer on the one hand and the Purchaser on the other relating to the
subject matter herein. This Agreement may be amended only by a written document
signed by each of the parties and with the prior written consent of Lender and,
to the extent such amendment relates to the Policy or the administration
thereof, or the satisfaction of any requirements or conditions contained in the
Policy, Underwriter. This Agreement and the rights and obligations created under
it shall be binding upon and inure solely to the benefit of the parties hereto
and their respective successors and permitted assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement except as
expressly set forth herein.

        7.06         Waivers.     One party hereto may, by a signed written
notice to the other party hereto and with the Lender’s prior written consent,
(a) extend the time for the performance of any of the obligations or other
actions of the other party under this Agreement; (b) waive any inaccuracies in
the representations or warranties of the other party contained in this Agreement
or in any document delivered pursuant to this Agreement; (c) waive compliance
with any of the conditions or covenants of the other party contained in this
Agreement; or (d) waive or modify performance of any of the obligations of the
other party under this Agreement. Except as provided in the preceding sentence,
no action taken pursuant to this Agreement, including without limitation, any
investigation by or on behalf of one party, shall be deemed to constitute a
waiver by such party of compliance with any of the representations, warranties,
covenants, conditions, or agreements contained in this Agreement. The waiver by
one party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach. No party may
consent to the waiver of any term or condition in this Agreement which relates
to the Policy or the administration thereof, or the satisfaction of any
requirements or conditions contained in the Policy, without the Lender’s and
Underwriter’s prior written consent.

        7.07         Governing Law.     This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to its conflict of laws rules (other than Section 5-1401 of the New York General
Obligations Laws).

        7.08         Books and Records.     During the term of this Agreement
and for any period required by applicable law, each party shall maintain books
of account and records, in accordance with GAAP, of all transactions arising in
connection with its obligations pursuant to this Agreement.

        7.09         Expenses.     Except as otherwise expressly set forth
herein, any costs, expenses, or other charges incurred by either of the parties
hereto shall be borne by the party incurring such cost, expense, or charge.

        7.10         Relationship of the Parties.     The parties agree that in
performing their responsibilities pursuant to this Agreement, they are in the
position of independent contractors. This Agreement is not intended to create,
nor does it create, and shall not be construed to create, a relationship of
partner or joint venture or any association for profit between or among any of
Lender, Servicer, Seller, or Purchaser.

        7.11         Headings.     The headings contained herein are for
convenience of reference only and are not intended to define, limit, expand, or
describe the scope or intent of any provisions of this Agreement.

        7.12         Counterparts.     This Agreement may be executed in
counterparts, each of which shall be an original, but together shall constitute
one and the same instrument.

        7.13         WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION.     EACH OF
THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF THIS
AGREEMENT OR ANY OTHER PROGRAM DOCUMENT; (B) SUBMITS TO THE NONEXCLUSIVE
PERSONAL JURISDICTION IN THE STATE COURTS OF THE STATES OF NEW YORK AND NORTH
CAROLINA AND THE UNITED STATES DISTRICT COURTS OF NORTH CAROLINA AND THE
SOUTHERN DISTRICT OF NEW YORK FOR THE ENFORCEMENT OF THIS AGREEMENT AND THE
OTHER PROGRAM DOCUMENTS; (C) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF
ANY JURISDICTION TO OBJECT ON ANY BASIS (INCLUDING, WITHOUT LIMITATION,
INCONVENIENCE OF FORUM) TO JURISDICTION OR VENUE WITHIN THE STATES AND DISTRICTS
DESCRIBED ABOVE FOR THE PURPOSE OF LITIGATION TO ENFORCE THIS AGREEMENT OR THE
OTHER PROGRAM DOCUMENTS; AND (D) AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON
IT IN THE MANNER PRESCRIBED IN SECTION 7.02. NOTHING HEREIN CONTAINED, HOWEVER,
SHALL PREVENT ANY PARTY FROM BRINGING ANY ACTION OR EXERCISING ANY RIGHTS
AGAINST ANY SECURITY AND AGAINST ANY OTHER PARTY PERSONALLY, AND AGAINST ANY
ASSETS OF SUCH OTHER PARTY, WITHIN ANY OTHER STATE OR JURISDICTION.

[SIGNATURES ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Servicing Agreement under seal on the day and year first above written.

 SKYWORKS USA, INC.      (SEAL)



                                                     
Witness




                                                     
Witness By:/s/   Robert A. Sagedy, Jr.                                    
     Name:Robert A. Sagedy, Jr.
     Title:Vice President

SKYWORKS SOLUTIONS, INC.      (SEAL)

By:/s/  Paul E. Vincent                                                   
     Name:Paul E. Vincent
     Title:Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit A

Services

        Servicer shall perform, or shall cause the performance of (to the extent
permitted in this Agreement), each of the following (collectively, the
“Services”):

        (a)     At the request of Purchaser, prepare and deliver to Lender
Advance Requests containing payment instructions as directed by Purchaser;

        (b)     Carry on all dealings with Underwriter on behalf of Purchaser
regarding the enforcement, maintenance, and administration of the Policy,
including, without limitation, (i) assist Purchaser in causing the timely
payment of any premiums under the Policy; (ii) submitting Purchased Receivables
for payment under the Policy and assisting in identifying, collecting, and
delivering supporting documentation to Underwriter for processing of any claim;
(iii) resubmitting claims initially denied under the Policy; (iv) assisting
Purchaser in enforcing its rights under the Policy against Underwriter; (v)
assisting in the settlement of disputes between Underwriter and Purchaser; (vi)
assisting Purchaser in submitting to Underwriter all information and materials
requested by it or required under the Policy; and (vii) assisting Purchaser in
complying with all obligations of Purchaser under the Policy;

        (c)     Prepare and deliver IRPF Receivables Reports as prescribed in
the Program Documents;

        (d)     Respond to Lender’s inquiries, and otherwise cooperate with
Lender, regarding the Purchased Receivables, the Policy, the Program, and the
Program Documents and all transactions contemplated therein;

        (e)     Cause the Lockbox and the Purchaser’s Account to be maintained
in accordance with the Program Documents, including, without limitation,
ensuring that all associated fees are timely paid;

        (f)     Assist Purchaser in calculating the Borrowing Base and preparing
and delivering each Settlement Report; and

        (g)     Bill, collect, and process all collections on the Purchased
Receivables and otherwise administer to the collection of the Purchased
Receivables, including, without limitation, identifying collections, applying
collections to particular Purchased Receivables, maintaining aging reports of
the Purchased Receivables, identifying all Recourse Receivables and calculating
the Repurchase Price thereof, ensuring Recourse Receivables and their Related
Rights and Property are conveyed to Skyworks upon receipt of the Repurchase
Price, and ensuring that Deductions are authorized, accord with the terms of the
Program Documents, and are documented by credit memoranda or similar papers.

--------------------------------------------------------------------------------

Exhibit B

Form of IRPF Receivables Report

[TO BE ATTACHED]